Motion Granted; Petition for Writ of Mandamus Dismissed; and Memorandum
Opinion filed November 3, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00835-CV
                                    ____________

   IN RE VANGUARD NATURAL RESOURCES, LLC, ENCORE ENERGY
 PARTNERS LP, ENCORE ENERGY PARTNERS GP LLC, SCOTT W. SMITH,
 RICHARD A. ROBERT, DOUGLAS PENCE, W. TIMOTHY HAUSS, DAVID C.
     BAGGETT, JOHN E. JACKSON, and MARTIN G. WHITE, Relators



                                  ORIGINAL PROCEEDING
                                   WRIT OF MANDAMUS
                                   125th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-19340


                      MEMORANDUM OPINION

      On September 27, 2011, relators, Vanguard Natural Resources, LLC, Encore
Energy Partners LP, Encore Energy Partners GP, Scott W. Smith, Richard A. Robert,
Douglas Pence, W. Timothy Hauss, David C. Baggett, John E. Jackson, and Martin G.
White, filed a petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221.
Relators asked this court to direct the Honorable Kyle Carter, presiding Judge of the 125th
District Court of Harris County, to set aside his order signed August 31, 2011, denying
relators’ motion to stay the underlying litigation in favor of parallel litigation pending in
Delaware and to grant the stay.

       On October 27, 2011, relators filed an unopposed motion to dismiss their petition
for writ of mandamus. In the motion, relators state that the parties have resolved the issue
in this original proceeding, and on October 21, 2011, the trial court signed an agreed order
staying its proceedings.

       We grant the motion and order relators’ petition for writ of mandamus dismissed.
We further order that all costs are to be borne by the party incurring those costs.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                              2